                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 ENCORE BENEFIT MANAGEMENT, INC.,
        Plaintiff,
               v.
                                                     CIVIL NO. 18-1788 (RAM)
 PHOENIX BENEFITS MANAGEMENT, LLC,                             18-1821 (Member Case)
        Defendant.


                                OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

      Pending       before   the   Court      is      Defendant   Phoenix        Benefits

Management,      LLC’s       Motion    to        Stay    Proceedings       and     Compel

Arbitration     (Docket      No.   33).     Having       considered    the       parties’

submissions in support and in opposition of said motion, the Court

GRANTS Defendant’s motion at Docket No. 33 and ORDERS Encore

Benefits Management, Inc. (“EBM”) to arbitrate its claims against

Phoenix Benefits Management, LLC (“Phoenix”). Also pending before

the   court    is    EBM’s    Motion    for      a    Preliminary   Injunction        and

Phoenix’s opposition thereto. (Docket Nos. 12-1 at 4-13 and 40).

The Court hereby DENIES EBM’s request for a preliminary injunction

at Docket 12-1 for Plaintiff’s failure to show irreparable harm

and provide verified allegations. Lastly, given that all of the

parties’      claims   are    subject       to    arbitration,      this    action    is

DISMISSED WITHOUT PREJUDICE.
Civil No. 18-1788 (RAM)                                                             2


                                  I.      BACKGROUND

      This    case     arises     from     the    demise    of    the    contractual

relationship between plaintiff Encore Benefits Management, Inc.

(“EBM” or “Plaintiff”) and defendant Phoenix Benefits Management,

LLC. (“Phoenix” or “Defendant”).             On January 12, 2016, the parties

entered    into    a   service    contract       entitled   “Phoenix       PBM/Encore

Agreement”.       (Docket Nos. 12-1 ¶ 2; 15 ¶ 5; and 33 at 1). Under

the   Phoenix     PBM/Encore     Agreement,       Phoenix   would       provide   340B

testing    and    inventory      management      services    to     340B   qualified

pharmacies operated by EBM.              (Docket No. 33-2 at 11-12).1 EBM in

turn would provide bedside delivery of prescriptions to patients

among other services.       Id. at 12.       The parties agreed to split the

revenues     collected     from     “the     Hospital”      after    deduction     of

expenses.    Id. at 13.




1
 The Department of Health and Human Services describes the 340B Drug Pricing
Program as follows:
      The 340B Program provides discounts on outpatient drugs to certain
      safety net health providers, including Title X agencies. The
      program's intent is to allow safety net providers to increase
      patient services with the savings realized from participation in
      the 340B program. Providers typically save 25-50% on outpatient
      drug costs through participation in the program. These savings can
      be used to reduce the price of pharmaceuticals for patients, expand
      services offered to patients, or provide services to more patients.
      Outpatient prescription drugs, over the counter drugs (accompanied
      by a prescription), and clinic-administered drugs within eligible
      facilities are covered. Vaccines and inpatient drugs are not
      covered.
See https://www.hhs.gov/opa/grants-and-funding/340b-drug-pricing-
program/index.html (last visited on November 12, 2019).
Civil No. 18-1788 (RAM)                                                      3


       EBM initiated this action through a Complaint filed on June

9, 2018 before the Court of First Instance, San Juan Superior Part.

(Docket No. 33-3).      Succinctly stated, EBM alleges that “since the

beginning of the contractual relationship between EBM and Phoenix,

EBM has entered into and maintained service contracts for the 340B

Program    with   the   Damas,   San    Lucas,   and   Menonita   Hospitals.

(hereinafter, “EBM’s clients”).”          Id. ¶ 5.     EBM further alleges

that   Phoenix    breached   its   contractual     obligation     to   provide

information necessary for Encore to fulfill its obligations to its

clients.     Id. ¶¶ 8, 13-14.          Lastly EBM, alleges that Phoenix

approached Hospital Menonita to provide services directly to said

hospital without EBM’s consent and copied the hospital on a letter

of termination of the Phoenix PBM/Encore Agreement in which Phoenix

demanded that EBM pay $449,563.         Id. ¶¶ 22, 31.    Premised on these

allegations, EBM asserts claims for breach of contract and for

tortious interference with the contractual relationship between

EBM and its clients. Id. at 7-10. EBM seeks $1,116,416 in damages.

Id. at 10.

       Phoenix removed this action on October 18, 2018.           (Docket No.

1).    And on November 1, 2018, Phoenix also filed a Notice of

Removal in Civil No. 18-1821 (JAG) in which it invoked its right

to arbitrate.     That latter removed action was consolidated with

the instant case on February 26, 2019.           (Docket No. 29).
Civil No. 18-1788 (RAM)                                                               4


      On November 6, 2018, Phoenix filed an Answer and Counterclaim

seeking to collect the $449,563 from Encore.                     (Docket No. 15).

The latter answered said Counterclaim on November 17, 2018.                      (Dkt.

No. 23).

      On       April   12,    2019,    Phoenix    filed   its    Motion     to     Stay

Proceedings and Compel Arbitration. (Docket No. 33). Encore filed

its opposition to the motion to compel arbitration on April 15,

2019.     (Docket No. 35).

                                 II.     APPLICABLE LAW

      A. Compelling Arbitration under Section 2 of the Federal
         Arbitration Act:

      Under First Circuit precedent, “[i]n deciding a motion to

compel arbitration, a court must ascertain whether: ‘(i) there

exists a written agreement to arbitrate, (ii) the dispute falls

within the scope of that arbitration agreement, and (iii) the party

seeking        an   arbitral     forum     has    not   waived    its      right    to

arbitration.’”         Gove v. Career Systems Development Corp., 689 F.

3d   1,    4    (1st   Cir.   2012)    (quoting    Combined     Energies    v.     CCI,

Inc., 514 F.3d 168, 171 (1st Cir.2008)).                  If these factors are

met, the court must enforce the arbitration agreement in accordance

with its precise terms. See AT&T Mobility LLC v. Concepcion, 131

S. Ct. 1740, 1748 (2011).

      Section 2 of the Federal Arbitration Act (“FAA”) provides:

          A written provision in any maritime transaction or a
          contract evidencing a transaction involving commerce
Civil No. 18-1788 (RAM)                                                          5


          to settle by arbitration a controversy thereafter
          arising out of such contract or transaction, or the
          refusal to perform the whole or any part thereof, or
          an agreement in writing to submit to arbitration an
          existing controversy arising out of such a contract,
          transaction or refusal, shall be valid, irrevocable
          and enforceable, save upon such grounds as exist in
          law or in equity for the revocation of any contract.

9 U.S.C. § 2. (Emphasis added).             The United States Supreme Court

has stated that this statute “is a congressional declaration of a

liberal      federal     policy     favoring      arbitration      agreements,

notwithstanding any state substantive or procedural policies to

the contrary.” Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24 (1983). Therefore, section 2 of the FAA “create[s]

a body of federal substantive law of arbitrability, applicable to

any arbitration agreement within the coverage of the Act.” Id. at

24-25.

      Given    the     liberal    federal    policy    favoring    arbitration

agreements established by the FAA, “as a matter of federal law,

any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration, whether the problem at hand is

the construction of the contract language itself or an allegation

of waiver, delay, or a like defense to arbitrability.”                 Id. at 24-

25 (emphasis added).       Indeed, it is well-settled that questions of

arbitrability must be dealt with a high regard for the federal

policy in favor of arbitration, and any doubts concerning the scope

of   an    arbitration   agreement    should     be   resolved    in    favor   of
Civil No. 18-1788 (RAM)                                                 6


arbitration.     See Colón de Sánchez v. Morgan Stanley Dean Witter,

376 F.Supp.2d 132, 135 (D.P.R. 2005); Carro v. Parade of Toys,

Inc., 950 F. Supp. 449, 451-452 (D.P.R. 1996); Cardona Tirado v.

Shearson Lehman American Exp., Inc., 634 F. Supp. 158, 159 (D.P.R.

1986).

       B. Stay or Dismissal of the Action under the FAA:

       Section 3 of the FAA provides that:

         If any suit or proceeding be brought in any of the
         courts of the United States upon any issue referable
         to arbitration under an agreement in writing for such
         arbitration, the court in which such suit is pending,
         upon being satisfied that the issue involved in such
         suit or proceeding is referable to arbitration under
         such an agreement, shall on application of one of the
         parties stay the trial of the action until such
         arbitration has been had in accordance with the terms
         of the agreement, providing the applicant for the stay
         is not in default in proceeding with such arbitration.

9 U.S.C. § 3.      (emphasis added).    In other words, once a party

adequately demonstrates that the claims pending before the court

are    subject   to   arbitration   pursuant   to   a   valid,   written,

arbitration agreement, the FAA directs the court to stay the

proceedings pending the completion of the arbitration. See 9 U.S.C.

§ 3.

        However, in the First Circuit, courts may dismiss rather

than stay the action when all the issues before the court are

arbitrable. See Ponce Roofing, Inc. v. Roumel Corp., 190 F. Supp.

2d 264, 267 (D.P.R. 2002) (quoting Bercovitch v. Baldwin School,

Inc., 133 F.3d 141, 156 n. 21 (1st Cir.1998); Sea–Land Serv., Inc.
Civil No. 18-1788 (RAM)                                                       7


v.   Sea–Land    of   Puerto   Rico,    Inc.,    636   F.   Supp.   750,    757

(D.P.R.1986)); Garcia v. Maine General Health, 2018 WL 6071998, at

*6 (D. Me. 2018), adhered to on reconsideration,             2019 WL 1433755

(D. Me. 2019), appeal dismissed, 2019 WL 5208842 (1st Cir. 2019),

and appeal dismissed, 2019 WL 5208842 (1st Cir. 2019).2

                                 III. ANALYSIS

      A. A Written agreement to arbitrate exists:

      Section 8.5.1 of the Phoenix PBM/Encore Agreement provides

in the relevant part:

         To promote the rapid and economical resolution of any
         disputes which may arise, any and all disputes or
         claims related to or arising from this Agreement,
         except those identified in Section (d) below, shall
         be resolved by final, binding and confidential
         arbitration conducted in San Juan, Puerto Rico by the
         American Arbitration Association (“AAA”) under the
         applicable AAA commercial rules.

(Docket. 33-1 at 6-7).

      EBM argues that the arbitration clause is “null and void”

because it contains language which alludes to exceptions to the

obligation to arbitrate        but fails to specify or define such

exceptions.     (Docket No. 35 ¶ 8-9).      Therefore, Plaintiff contends

that although the arbitration clause states that “any and all

disputes or claims related to or arising from this Agreement,

except those identified in Section (d) below,” given that no such



2
 The Court notes, that based upon the plain language of § 3 of the FAA, the
Second Circuit has rejected the practice of dismissal in lieu of a stay. See
Katz v. Cellco Partnership, 794 F.3d 341 (2nd Cir. 2015) (noting Circuit split).
Civil No. 18-1788 (RAM)                                           8


“Section (d)” exists in the Phoenix PBM/Encore Agreement, the

entire arbitration clause is void.      Id.     EBM further posits,

that “[t]he clear language of subsection 8.5.1 demonstrates that

the parties had an intention to limit certain disputes to not be

resolved by arbitration, but instead by Court.” Id. at ¶ 9.

     EBM’s challenge to the arbitration clause founders on the

rocks of the Phoenix PBM/Encore Agreement’s integration clause

which provides that it is the “complete and final expression” of

Encore and Phoenix’s agreement:

     This   Agreement constitutes the complete and final
     expression of the of the agreement of the parties and is
     intended as a complete and exclusive statement of the
     terms of their agreement and supersedes all prior and
     contemporaneous    offers,   promises,   representations
     negotiations,     discussions,    communications,    and
     agreements which may have been made in connection with
     the subject matter hereof.

(Docket No. 33-1 ¶ 9.2). (emphasis added). The First Circuit

has repeatedly rebuffed efforts to reach beyond the four

corners of agreements containing integration clauses.      See

IOM Corp. v. Brown Forman Corp., 627 F.3d 440 (1st Cir. 2010);

Borschow Hosp. and Medical Supplies, Inc. v. Cesar Castillo

Inc., 96 F.3d 10 (1sT Cir. 1996).   In light of the integration

clause, the omission of exceptions to the obligation to

arbitrate simply means that none were agreed by the parties.

Thus, clause 8.5 is an enforceable agreement to arbitrate

between EBM and Phoenix.
Civil No. 18-1788 (RAM)                                                      9


     The      liberal     federal    policy      favoring    arbitration

agreements is best served by holding the parties to the

bargain they struck when they entered into the arbitration

clause and the integration clause.              A written agreement to

arbitrate      exists   between     EBM   and    Phoenix    and   it   is

enforceable.

     B. The dispute falls within the scope of the agreement to
        arbitrate:

     The      arbitration provision in Section 8.5.1 of the Phoenix

PBM/Encore Agreement applies to “any and all disputes or claims

related to or arising from this Agreement.” (Docket No. 33-1 ¶

8.51) (emphasis added). Such language is “paradigmatic” of a broad

arbitration clause. See Spinelli v. National Football League, 96

F. Supp. 3d 91, 100 (S.D.N.Y. 2015) (an arbitration clause covering

any claim or controversy arising out of or relating to an agreement

is the paradigm of a broad clause).

     The First Circuit has interpreted broad language of this

nature   as    covering    “contract      generated   or    contract   related

disputes between the parties however labeled: it is immaterial

whether claims are in contract or in tort.” Acevedo Maldonado v.

PPG Indus. Inc., 514 F.2d 614, 616 (1st Cir. 1975) (emphasis

added). That is, the First Circuit has rejected the labeling of

controversies arising out of or relating to the contract to exclude

them from the scope of arbitration. See also Mitsubishi Motors
Civil No. 18-1788 (RAM)                                          10


Corp. v. Soler Chrysler–Plymouth, Inc., 105 S.Ct. 3346 (1985)

(agreement   to   arbitrate   “all   disputes,   controversies   or

differences which may arise between [parties] out of or in relation

to [certain articles] of this Agreement or for the breach thereof”

was sufficiently broad to encompass claims under the Sherman Act,

Federal Automobile Dealers' Day in Court Act, Puerto Rico Dealers'

Act and Puerto Rico antitrust and unfair competition statute);

Sweet Dreams Unlimited, Inc. v. Dial–A–Mattress Int'l, Ltd., 1

F.3d 639, 642 (7th Cir.1993) (noting that “arising out of” covers

all disputes “having their origin or genesis in the contract,

whether or not they implicate interpretation or performance of the

contract per se”).

     Both EBM’s claim for breach of contract and its claim for

tortious interference with a contractual relationship arose out

of, and are connected to, the Phoenix PBM/Encore Agreement or

purported breaches of the same, particularly the obligation to

provide information EBM avers it needs to comply with its own

obligations to its clients. With respect to the claim for breach

of contract, the Complaint avers that:

     As stated above in the facts, for January 12, 2017, the
     parties entered into a contractual agreement in which
     Phoenix agreed to provide certain services to EBM
     clients in Puerto Rico in the healthcare industry,
     specifically under the 340B Federal Program. EBM has
     repeatedly called on Phoenix to specifically fulfill its
     contractual obligations.    The notice sent by EBM to
     Phoenix on December 8, 2017 is one of the multiple
     occasions in which specific compliance of Phoenix
Civil No. 18-1788 (RAM)                                          11


     obligations is requested.       As of today, Phoenix
     continues to fail to meet their contractual obligations,
     thus depriving EBM from the information they need to be
     able to fulfill their obligations toward their clients.
     Phoenix has acted in bad faith, in a planned manner and
     with the sole purpose of placing EBM at a competitive
     disadvantage and causing EBM to breach its obligations
     towards its clients.

(Docket No. 33-3 at 8-9) (emphasis added).     Turning to the claim

for “tortious interference with a contractual relationship,” the

Complaint avers that:

      Phoenix recurrent malicious and tortious interference
      in EBM’s contractual relationships with its clients
      have created a negative image of EBM and its way of
      doing business, thus affecting its reputation and its
      assets.    The purposes of these acts, along with
      Phoenix’s tactic of delaying the submission of the
      documents requested by EBM to meet their obligations
      toward their clients, is to affect EBM’s contractual
      relationships and to affect its image. Phoenix has
      taken advantage of its position of power in order to
      undermine EBM and its services. The strategy used by
      Phoenix is clear and evident, to such extent that, on
      multiple occasions, EBM has begged for the information
      they need to be able to fulfill their commitment to
      their clients, and Phoenix has ignored those requests.

Id. at 9-10 (emphasis added).

     All told,   the Complaint   makes plain   that the   claim for

tortious interference is also related to breaches of obligations

under the Phoenix PBM/Encore Agreement and thus also falls under

the scope of the broad arbitration clause in that agreement.

     C. Defendant has not waived the right to arbitrate:

     EBM has not contended that Phoenix        waived its right to

arbitration. However, the circumstances of the case do not support
Civil No. 18-1788 (RAM)                                              12


a finding of implied waiver.       Although the First Circuit has

repeatedly recognized that a party may “implicitly waive its

contractual right to arbitrate by engaging in litigation,” it has

also held that “[w]aiver is not to be lightly inferred.” Creative

Solutions Group, Inc. v. Pentzer Corp., 252 F.3d 28, 32 (1st

Cir.2001) (quotations omitted). Moreover, “mere delay in seeking

[arbitration] without some resultant prejudice to a party cannot

carry the day.” Id. (emphasis added)

    In this context, the Second Circuit has identified and defined

two types of prejudice that can support finding that a party has

waived their right to arbitration. Specifically,

      Prejudice can be substantive, such as when a party
      loses a motion on the merits and then attempts, in
      effect,   to  relitigate   the   issue   by   invoking
      arbitration, or it can be found when a party too long
      postpones his invocation of his contractual right to
      arbitration, and thereby causes his adversary to incur
      unnecessary delay or expense.

Kramer v. Hammond, 943 F.2d 176, 179 (2d Cir. 1991). In Kramer,

the Second Circuit clarified that “[n]o bright line defines this

second type of prejudice” and therefore it must be “determined

contextually, by examining the extent of the delay, the degree of

litigation that has preceded the invocation of arbitration, the

resulting   burdens   and   expenses,   and   the   other   surrounding

circumstances.” Id. The Sixth Circuit adopted this definition of

prejudice and added that “[p]rejudice can also be found where a

party has gained a strategic advantage by obtaining something in
Civil No. 18-1788 (RAM)                                                    13


discovery    that   would   be   unavailable     in   arbitration.”    Johnson

Assocs. Corp. v. HL Operating Corp., 680 F.3d 713, 720 (6th Cir.

2012) (citing Stifel, Nicolaus & Co. Inc. v. Freeman, 924 F.2d

157, 159 (8th Cir.1991)).

     In accordance with the above, in assessing whether a party

implicitly    waived   their     right   to   arbitration,   federal   courts

traditionally take into consideration whether:

      (1) the parties participated in a lawsuit or took
      other action inconsistent with arbitration; (2) the
      litigation machinery has been substantially invoked
      and the parties are well into preparation of a lawsuit
      by the time an intention to arbitrate is communicated;
      (3) there has been a long delay and trial is near;
      (4) the party seeking to compel arbitration has
      invoked the jurisdiction of the court by filing a
      counterclaim;   (5)   discovery   not   available   in
      arbitration has occurred; and (6) the party asserting
      waiver has suffered prejudice.

Trout v. Organizacion Mundial de Boxeo, Inc., 2018 WL 4719104, at

*4 (D.P.R. 2018) (citing FPE Found. v. Cohen, 801 F.3d 25, 29 (1st

Cir. 2015)). See also In re Citigroup, Inc., 376 F.3d 23, 26 (1st

Cir. 2004) (quoting Creative Solutions Group, Inc., 252 F.3d at

32–33; Jones Motor Co. v. Chauffeurs, Teamsters & Helpers Local

Union No. 633 of New Hampshire, 671 F.2d 38, 44 (1st Cir. 1982)).

     In this case, Phoenix invoked its right to arbitrate at the

inception of litigation when it filed its November 11, 2018 Notice

of Removal in Civil Case No. 18-1821 which was consolidated with

the instant case. (Docket No. 29). See Trout, 2018 WL 4719104, at

*4 (finding that the right to arbitrate is not waived by filing a
Civil No. 18-1788 (RAM)                                                    14


notice of removal, a motion to dismiss, or to transfer venue).

Moreover, Phoenix moved to compel arbitration in this case less

than a month after the Court denied its motion to dismiss for

insufficiency of service of process or to quash service.            (Dockets

No. 31 & 33).     See Creative Solutions Group, Inc., 252 F.3d at 33

(finding that defendant did not waive right to arbitration where

it moved to compel arbitration two months after it was required to

plead to the complaint and five months after plaintiffs filed the

action); Rodríguez Font v. Paine Webber Incorporated, 649 F. Supp.

462,   464   (D.P.R.   1986)(finding    that   defendant    did   not   waive

arbitration by engaging in discovery or by waiting two years to

file motion to compel arbitration, where affirmative defense of

arbitration had been raised in defendant’s answer). Furthermore,

the Court also finds that Phoenix’s compulsory counterclaim does

not constitute a waiver of its right to arbitration. See Williams

v. Cigna Fin. Advisors, Inc., 56 F.3d 656, 661 (5th Cir. 1995).3

(holding that answering a complaint that included a compulsory

counterclaim and exchanging Fed. R. Civ. P. 26 disclosure, in

addition to removal to federal court and a motion to dismiss, did

not “substantially invoke the judicial process” and therefore did

not waive the right to arbitration).



3 This case has been cited and applied by the First Circuit in Creative Sols.
Grp., Inc., 252 F.3d at 33 and this District in Trout, 2018 WL 4719104, at
*4.
Civil No. 18-1788 (RAM)                                                   15


     Moreover, EBM did not claim or show it was prejudiced, either

substantively or procedurally, by Phoenix’s delay in moving to

compel arbitration. A plaintiff must show prejudice to succeed in

establishing   implied   waiver   to   the   right    to    arbitrate.   See

Restoration Pres. Masonry, Inc. v. Grove Europe, Ltd., 325 F.3d.

54, 61 (1st Cir. 20013). Namely, EBM has not argued that Phoenix

is seeking to improperly relitigate matters in arbitration, nor

that its request for arbitration has resulted in undue delay or

cost for EBM. See Kramer, 943 F.2d at 179.

     D. EBM has not met the standard required for the Court to
        issue injunctive relief:

     EBM’s submissions to the Court have failed to show irreparable

harm, much less a short-term emergency that would justify that

this Court issue an interim preliminary injunction while the

arbitration machinery is set in motion.         See Next Step Medical

Co., Inc. v.    Johnson & Johnson, Intern., 619 F.3d 67, 70 (1st

Cir. 2010); Apindo Corporation of Puerto Rico v. Toschi Vignola

S.R.L., 2018 WL 718437, *4 (D.P.R. 2018).

     Indeed,   neither    EBM’s   Complaint     nor        its   submissions

requesting preliminary injunctive relief are verified or supported

by affidavits. As explained by a leading Civil Procedure Treatise,

“evidence that goes beyond unverified allegations of the pleadings

and motion papers must be presented to support or oppose a motion

for a preliminary injunction.” 11A Charles Alan Wright & Arthur R.
Civil No. 18-1788 (RAM)                                                      16


Miller, Federal Practice & Procedure § 2949 (3d ed. 2019) (citing

Bossert v. Springfield Group, Inc., 579 F. Supp. 56, 58 (S.D. Ohio

1984)); Audette v. Town of Plymouth, MA, 858 F.3d 13, 24 (1st Cir.

2017); (Geshke v. Crocs, Inc., 740 F.3d 74, 78 n.3 (1st Cir. 2014)

(“[U]nverified allegations in a complaint are not evidence.”); Air

Master Awning, Inc. v. Green Windows, Corp, 2018 WL 4715444, at *4

(D.P.R. 2018) (“[P]laintiff failed to present and support its

request   for    preliminary    injunction      with   anything   other    than

its unverified allegations in            the     complaint,       which     are

insufficient.”); K-2 Ski Company v. Head Ski, 467 F.2d 1087, 1088-

1089 (9th Cir. 1972)(a verified complaint or supporting affidavits

may   afford    the   basis   for   a   preliminary    injunction);   Societe

Comptoir De L’s Industrie Cotonniere, Establissements Boussac v.

Alexander’s Dep’t, Stores, Inc., 190 F.Supp. 594, 601 (S.D.N.Y.

1961)(only facts supported by affidavit can be considered in

support of a motion for preliminary injunction).

      Despite the Court’s determination, EBM is not necessarily

deprived of preliminary injunctive relief. In this case, the

arbitrators are empowered to grant such relief if necessary.                The

arbitration     agreement     between    the   parties   provides   that    the

arbitration shall be conducted under the American Arbitration

Association’s (“AAA”) Commercial Rules. (Docket. 33-1 at 6).               Rule

37 of the AAA’s Commercial Rules provides in the relevant part:
Civil No. 18-1788 (RAM)                                                    17


         (a) The arbitrator may take whatever interim
         measures he or she deems necessary, including
         injunctive relief and measures for the protection or
         conservation   of   property  and   disposition   of
         perishable goods.

         (b) Such interim measures may take the form of a
         interim award, and the arbitrator may require
         security for the cost of such measures.

Arbitration Rules & Mediation Procedures, Rule R-37 (2013). Rule

38 of the AAA’s Commercial Rules, in turn, contains expedited

procedures for emergency relief.4 Id. Rule R-38.

      E. Dismissal is appropriate:

      Other judges in this district have repeatedly found that

dismissal    without    prejudice    is   appropriate    when   all   issues

presented in the complaint are arbitrable. See Ideal Limited

Services Corp. v. Swift-Eckrich, Inc., 727 F. Supp. 75, 78 (D.P.R.

1989); Sea–Land Services, Inc. v. Sea–Land of P.R., Inc., 636 F.

Supp. 750, 757 (D.P.R. 1986) (“Given our ruling that all issues

raised in this action are arbitrable, retaining jurisdiction and

staying the action will serve no purpose.”). Due to the fact that

both Encore and Phoenix’s claims are encompassed by the arbitration

clause, dismissal, rather than a stay, is appropriate in this case.

                               IV.   CONCLUSION
      For the foregoing reasons the Court GRANTS Defendant Phoenix

Benefits Management, LLC’s Motion to Stay Proceedings and Compel


4
 See https://www.adr.org/sites/default/files/CommercialRules_Web_FINAL_1.pdf
(last visited on November 12, 2019).
Civil No. 18-1788 (RAM)                                         18


Arbitration (Docket No. 33) and orders Encore Benefits Management,

Inc. to arbitrate its claims against Phoenix Benefits Management,

LLC. Additionally, the Court DENIES EBM’s Motion for a Preliminary

Injunction. Lastly, this action is DISMISSED WITHOUT PREJUDICE as

all claims made herein must proceed to arbitration. Judgment shall

be entered accordingly.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 12th day of November 2019.

                              S/ RAÚL M. ARIAS-MARXUACH
                              United States District Judge
